 Case: 4:19-cv-00112-AGF Doc. #: 142 Filed: 03/04/20 Page: 1 of 1 PageID #: 1696



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


DAVID DIXON, et al.                               )
                                                  )
               Plaintiffs,                        )
                                                  )
         vs.                                      )   Case No. 4:19-cv-0112-AGF
                                                  )
CITY OF ST. LOUIS, et al.,                        )
                                                  )
               Defendant.                         )

                                           ORDER

       IT IS HEREBY ORDERED that the Court’s most recent order (ECF No. 141) is

stayed pending issuance of the Eighth Circuit’s mandate.

       IT IS FURTHER ORDERED that the deadline of March 17, 2020, set forth in

Court’s previous order, is vacated. Instead, the parties shall file their proposals and

statements within fourteen (14) days following the Circuit’s mandate.



                                                  ________________________________
                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE

Dated this 4th day of March, 2020.
